Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed on 6/24/2022
Claim 2 has been cancelled
Claims 1 and 3-20 have been submitted for examination
Claims  1 and 3-20  have been allowed
Allowable Subject Matter
1.	Claims 1 and 3--20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to A storage system comprises a non-volatile memory configured to store boot code and a control circuit connected to the non-volatile memory. In response to a first request from a host to transmit the boot code, the storage system commences transmission of the boot code to the host at a first transmission speed. Before successfully completing the transmission of the boot code to the host at the first transmission speed, it is determined the boot code transmission has failed. Therefore, the host will issue a second request for the boot code. In response to the second request for the boot code, and recognizing that this is a fallback condition because the previous transmission of the boot code failed, the storage apparatus re-transmits the boot code to the host at a lower transmission speed than the first transmission speed. 
Attorney Docket No.: SAND-02537US0 
The prior art of record for example Lee teaches data processing system comprising: a host; and a memory system comprising a nonvolatile memory device and a controller suitable for controlling the nonvolatile memory device, wherein the controller comprises: a first reset circuitry suitable for loading firmware from the nonvolatile memory device to a volatile memory, and setting a reset default status; a second reset circuitry suitable for determining whether a reason for a reset request coincides with the reset default status, when the reset request is received from the host, and resetting the memory system; and a firmware load determination circuitry suitable for determining whether to reload the firmware by checking the reset default status.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A non-volatile storage apparatus, comprising: non-volatile memory configured to store boot code; and a control circuit connected to the non-volatile memory, wherein the control circuit is configured to: receive a request to transmit the boot code to an entity external to the non-volatile storage apparatus, commence a first transmission of the boot code to the entity at a first transmission speed, determine that the boot code was not successfully transferred during the first transmission, and in response to determining that the boot code was not successfully transferred during the first transmission, perform a second transmission of the boot code to the entity at a lower transmission speed than the first transmission speed.”.
	Claims 3-17 depend from claim 1, are also allowable.
	Claims 18 and 20 are allowable for the same reasons as per Claim 1.
	Claim 19 depends from claim 18, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112